DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 9, and 16-19 were amended, and claim 3 was canceled.  Claims 1, 2 and 4-20 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Makuch on January 12, 2022.
The application has been amended as follows: 

In the claims:
1.	(Currently Amended) A method for mapping objects, the method comprising:
	storing, by a processor, a data entry within a mapping page for an object in an object store;
	wherein the data entry comprises a key and a first value for the object, and the first value for the object comprises one or more addresses for the object in the object store; [[and]]
	wherein the mapping page comprises a page of persistent storage[[.]]; and
	wherein the processor is configured to add a second value for the object in the data entry.

16.	(Currently Amended) A method for mapping objects, the method comprising:
	maintaining, by a processor, a mapping data structure comprising one or more key-value entries;
a first value for an object in an object store, the first value comprising one or more addresses for the object in the object store; [[and]]
	wherein the data entry is stored within a mapping page in persistent storage[[.]]; and
	wherein the processor is configured to add a second value for the object in the data entry.

19.	(Currently Amended) A mapping system for objects, the mapping system comprising:
	a processor configured to store a data entry within a mapping page in persistent storage for an object in an object store;
	wherein the data entry comprises a key and a first value for the object, and the first value comprises one or more addresses for the object in the object store[[.]]; and
	wherein the processor is configured to add a second value for the object in the data entry.

Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach or suggest a method or system therefor, comprising, storing, by a processor, a data entry within a mapping page for an object in an object store;
	wherein the data entry comprises a key and a first value for the object, and the first value for the object comprises one or more addresses for the object in the object store; 
	wherein the mapping page comprises a page of persistent storage; and
wherein the processor is configured to add a second value for the object in the data entry.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        January 14, 2022